      Case 5:19-cv-04749-VKD Document 72 Filed 07/06/21 Page 1 of 41




 1 BROWNE GEORGE ROSS                            WILSON SONSINI GOODRICH & ROSATI
   O’BRIEN ANNAGUEY & ELLIS LLP                  Professional Corporation
 2 Peter Obstler (State Bar No. 171623)          David H. Kramer (State Bar No. 168452)
     pobstler@bgrfirm.com                          dkramer@wsgr.com
 3 Pete Wilson (State Bar No. 35742)             Lauren Gallo White (State Bar No. 309075)
     pwilson@bgrfirm.com                           lwhite@wsgr.com
 4 Eric M. George (State Bar No. 166403)         Kelly M. Knoll (State Bar No. 305579)
     egeorge@bgrfirm.com                           kknoll@wsgr.com
 5 Dennis S. Ellis (State Bar No. 178196)        650 Page Mill Road
     dellis@bgrfirm.com                          Palo Alto, California 94304
 6 Debi A. Ramos (State Bar No. 135373)          (650) 493-9300; Facsimile: (650) 565-5100
     dramos@bgrfirm.com
 7 2121 Avenue of the Stars, Suite 2800          WILSON SONSINI GOODRICH & ROSATI
   Los Angeles, California 90067                 Professional Corporation
 8 (310) 274-7100; Facsimile: (310) 275-5697     Brian M. Willen (Admitted Pro Hac Vice)
   Attorneys for LGBTQ+ Plaintiffs                 bwillen@wsgr.com
 9                                               1301 Avenue of the Americas, 40th Floor
                                                 New York, NY 10019
10                                               (212) 999-5800; Facsimile: (212) 999-5801

11                                               Attorneys for Defendants Google LLC and
                                                 YouTube, LLC
12

13                             UNITED STATES DISTRICT COURT

14               NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

15 DIVINO GROUP LLC, a California limited        Case No. 5:19-cv-04749-VKD
   liability company, CHRIS KNIGHT, an
16 individual, CELSO DULAY, an individual,       JOINT STATUS REPORT
   CAMERON STIEHL, an individual,
17 BRIAANDCHRISSY LLC, a Georgia limited
   liability company, BRIA KAM, an individual,
18 CHRISSY CHAMBERS, an individual, CHASE
   ROSS, an individual, BRETT SOMERS, an
19 individual, LINDSAY AMER, an individual,
   STEPHANIE FROSCH, an individual, SAL
20 CINEQUEMANI, an individual, TAMARA            Judge: Hon. Virginia K. DeMarchi
   JOHNSON, an individual, and GREG              Crtrm.: 2
21 SCARNICI, an individual,

22               Plaintiffs,

23         vs.

24 GOOGLE LLC, a Delaware limited liability
   company, YOUTUBE, LLC, a Delaware limited
25 liability company, and DOES 1-25,

26               Defendants.
27

28

                                                              Case No. 5:19-cv-04749-VKD
                                    JOINT STATUS REPORT
       Case 5:19-cv-04749-VKD Document 72 Filed 07/06/21 Page 2 of 41




 1          The parties to the above-entitled action respectfully submit this Joint Status Report

 2 pursuant to this Court’s Order dated May 25, 2021. Dkt. 71.

 3          This matter was stayed pending a determination of Defendants’ Motion to Dismiss in

 4 Newman, et al. v. Google LLC, et al., Case No. 5:20-cv-04011-LHK. See Dkt. 69.

 5          On June 25, 2021, the Honorable Lucy Koh granted Defendants’ Motion to Dismiss and

 6 granted the Newman plaintiffs leave to file an amended complaint within 30 days of the Court’s

 7 Order. Dkt. 68 (the “Ruling”), attached as Exhibit 1.

 8          On July 1, 2021, Judge Koh issued a further order in Newman granting the parties’

 9 stipulated request (Dkt. 69, attached as Exhibit 2) to continue the Case Management Conference

10 scheduled for July 7, 2021 to July 28, 2021 and to continue the parties’ deadline to submit a Joint

11 Case Management Statement to July 21, 2021. Dkt. 70, attached as Exhibit 3. In seeking that

12 continuance, the parties informed Judge Koh that they intend to confer further regarding case

13 management matters, in light of the Court’s Ruling, including the extent to which the proceedings

14 in this case and those in Newman are susceptible to coordination. The parties propose to do the

15 same in this case and, following those meet and confer discussions, report back to the Court by

16 filing a Joint Status Report with this Court on July 21, 2021.

17 DATED: July 6, 2021                         Respectfully submitted,

18                                             BROWNE GEORGE ROSS
                                               O’BRIEN ANNAGUEY & ELLIS LLP
19

20

21                                             By:
                                                           Debi Ramos
22                                             Attorneys for LGBTQ+ Plaintiffs
23

24

25

26
27

28

                                                  -1-                     Case No. 5:19-cv-04749-VKD
                                         JOINT STATUS REPORT
      Case 5:19-cv-04749-VKD Document 72 Filed 07/06/21 Page 3 of 41




 1 DATED: July 6, 2021              Respectfully submitted,

 2                                  WILSON SONSINI GOODRICH & ROSATI
                                    Professional Corporation
 3

 4

 5                                  By:         /s/ Lauren Gallo White
                                                Lauren Gallo White
 6                                  Attorneys for Defendants Google LLC and YouTube,
                                    LLC
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                        -2-                     Case No. 5:19-cv-04749
                               JOINT STATUS REPORT
Case 5:19-cv-04749-VKD Document 72 Filed 07/06/21 Page 4 of 41




                Exhibit “1”
                                            Case 5:19-cv-04749-VKD
                                                 5:20-cv-04011-LHK Document 68
                                                                            72 Filed 06/25/21
                                                                                     07/06/21 Page 1
                                                                                                   5 of 28
                                                                                                        41




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT
                                   9
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12       KIMBERLY CARLESTE NEWMAN, et                    Case No. 20-CV-04011-LHK
Northern District of California
 United States District Court




                                           al.,
                                  13                                                       ORDER GRANTING WITH LEAVE TO
                                                         Plaintiffs,
                                                                                           AMEND DEFENDANTS’ MOTION TO
                                  14                                                       DISMISS; DENYING PLAINTIFFS’
                                                   v.
                                                                                           MOTION TO STRIKE
                                  15
                                           GOOGLE LLC, et al.,
                                  16
                                                         Defendants.
                                  17

                                  18            Plaintiffs Kimberly Carleste Newman, Lisa Cabrera, Catherine Jones, Denotra Nicole
                                  19   Lewis, Andrew Hepkins, Harvey Stubbs, Khalif Muhammad, Keu Reyes, and Osiris Ley
                                  20   (collectively, “Plaintiffs”) bring the instant case against Defendants Google LLC and YouTube,
                                  21   LLC (collectively, “Defendants”),1 alleging claims for equitable conversion, replevin, equitable
                                  22   accounting of revenue, breach of contract, implied breach of covenant of good faith and fair
                                  23   dealing, promissory estoppel, violation of the Unruh Civil Rights Act; violation of 42 U.S.C. §
                                  24   1981, unlawful, deceptive, and unfair business practices in violation of Business & Professions
                                  25   Code § 17200 (“UCL”), false advertising in violation of the Lanham Act, 15 U.S.C. § 1125,
                                  26
                                       1
                                  27       On November 2, 2020, the parties voluntarily dismissed Defendant Alphabet Inc. ECF No. 28.
                                                                                         1
                                  28   Case No. 20-CV-04011-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS; DENYING
                                       PLAINTIFFS’ MOTION TO STRIKE
                                            Case 5:19-cv-04749-VKD
                                                 5:20-cv-04011-LHK Document 68
                                                                            72 Filed 06/25/21
                                                                                     07/06/21 Page 2
                                                                                                   6 of 28
                                                                                                        41




                                   1   violation of Article I, Section 2 of the California Constitution, and violation of the First

                                   2   Amendment of the United States Constitution. See Revised Second Amended Class Action

                                   3   Complaint, ECF No. 27 (“SAC”). Plaintiffs also seek a declaratory judgment that Section 230 of

                                   4   the Communications Decency Act (“CDA”) either does not immunize Defendants’ alleged

                                   5   misconduct or is unconstitutional. Id. Before the Court is Defendants’ motion to dismiss

                                   6   Plaintiffs’ SAC in its entirety, ECF No. 29 (“Mot.”), and Plaintiffs’ motion to strike, or in the

                                   7   alternative to convert Defendants’ motion to dismiss into a Rule 56 motion. ECF No. 39

                                   8   (“MTS”). Having considered the parties’ submissions, the relevant law, and the record in this

                                   9   case, the Court GRANTS with leave to amend Defendants’ motion to dismiss and DENIES

                                  10   Plaintiffs’ motion to strike.

                                  11   I.      BACKGROUND
                                  12        A. Factual Background
Northern District of California
 United States District Court




                                  13           1. The Parties

                                  14           YouTube, LLC (“YouTube”), a subsidiary of Google LLC (“Google”), is the largest and

                                  15   most popular online video hosting platform with approximately 2.3 billion users worldwide. SAC

                                  16   at ¶ 27, 75. YouTube’s principle place of business is in Mountain View, California. Id.

                                  17           Plaintiffs are each YouTube creators and operators of various YouTube channels. Id. at ¶¶

                                  18   18–26. Each Plaintiff is African American or of Mexican or Puerto Rican descent. Id. Each

                                  19   Plaintiff operates at least one channel on YouTube. Id. A YouTube channel allows content

                                  20   creators, such as Plaintiffs, to upload videos into a centralized location that other users can follow

                                  21   and be alerted when new videos are posted. Some Plaintiffs have “monetized” their videos by

                                  22   participating in YouTube’s advertising program, whereby content creators are compensated for

                                  23   advertisements that run on their videos. Id.

                                  24           2. YouTube’s Terms of Service

                                  25           Content creators, including Plaintiffs, upload videos to YouTube free of charge. YouTube

                                  26   users may then view, share, and comment on those videos. Id. at ¶ 519. Uploading a video to

                                  27
                                                                                          2
                                  28   Case No. 20-CV-04011-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS; DENYING
                                       PLAINTIFFS’ MOTION TO STRIKE
                                          Case 5:19-cv-04749-VKD
                                               5:20-cv-04011-LHK Document 68
                                                                          72 Filed 06/25/21
                                                                                   07/06/21 Page 3
                                                                                                 7 of 28
                                                                                                      41




                                   1   YouTube or creating a YouTube channel requires that a user agree to YouTube’s Terms of Service

                                   2   (“TOS”), which in turn incorporate YouTube’s Community Guidelines. Id. at ¶ 7 n.2. Among

                                   3   other provisions, YouTube’s TOS state that YouTube has the right to remove content from its site

                                   4   “including, but not limited to, pornography, obscenity, or [content that is] excessive length.” Id. at

                                   5   ¶ 105. Videos may also violate YouTube’s TOS and be removed if those videos contain “hate

                                   6   speech, obscene, misogynistic, violent, threatening, or disparaging content.” Id. at ¶ 164.

                                   7           3. YouTube’s Restricted Mode
                                   8           YouTube offers a setting called Restricted Mode. Restricted Mode is an opt-in setting on

                                   9   the service that allows users or institutions to screen out content that has been flagged as age-

                                  10   restricted or “potentially adult.” SAC at ¶¶ 135–137. This setting allows system administrators at

                                  11   schools and other institutions to restrict potentially adult content from being accessed by users,

                                  12   including children. Id. Although Restricted Mode primarily affects users who turn on Restricted
Northern District of California
 United States District Court




                                  13   Mode themselves, Plaintiffs allege that users without YouTube accounts are occasionally blocked

                                  14   by Restricted Mode from viewing potentially adult content when those users visit YouTube. Id.

                                  15           Videos can be tagged for exclusion in Restricted Mode in one of two ways. First,

                                  16   YouTube algorithms look for particular “signals,” such as “the video’s metadata, title, and tag

                                  17   words associated with the video.” Id. at ¶ 139. Based on those signals, YouTube’s algorithms

                                  18   will automatically tag a video to be excluded in Restricted Mode. Id. Second, videos can be

                                  19   flagged by YouTube users as potentially inappropriate. Flagged videos are then reviewed by a

                                  20   team of human reviewers and excluded in Restricted Mode if a video includes content that is age-

                                  21   restricted or potentially adult. Id.

                                  22           Plaintiffs allege that there are multiple criteria that can lead to YouTube deeming a video

                                  23   to be inappropriate, including videos that contain the following content:

                                  24                   (1) talking about drug use or abuse, or drinking alcohol in videos; (2)
                                                       overly detailed conversations about or depictions of sex or sexual
                                  25                   activity; (3) graphic descriptions of violence, violent acts, natural
                                                       disasters and tragedies, or even violence in the news; (4) videos that
                                  26                   cover specific details about events related to terrorism, war, crime,
                                                       and political conflicts that resulted in death or serious injury, even if
                                  27
                                                                                          3
                                  28   Case No. 20-CV-04011-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS; DENYING
                                       PLAINTIFFS’ MOTION TO STRIKE
                                          Case 5:19-cv-04749-VKD
                                               5:20-cv-04011-LHK Document 68
                                                                          72 Filed 06/25/21
                                                                                   07/06/21 Page 4
                                                                                                 8 of 28
                                                                                                      41



                                                       no graphic imagery is shown; (5) inappropriate language, including
                                   1                   profanity; and (6) video content that is gratuitously incendiary,
                                                       inflammatory, or demeaning towards an individual or group.
                                   2
                                       Id. at ¶ 139.
                                   3
                                               Videos that are blocked in Restricted Mode remain viewable to users who do not have
                                   4
                                       Restricted Mode activated, as long as those videos otherwise meet YouTube’s TOS. A user whose
                                   5
                                       video has been blocked in Restricted Mode may appeal to YouTube if that user believes that the
                                   6
                                       video was incorrectly flagged for exclusion in Restricted Mode. Id. at ¶ 146.
                                   7
                                               4. Advertising Policies on YouTube
                                   8
                                               YouTube content creators whose channels meet certain criteria are allowed to “monetize”
                                   9
                                       their videos by allowing YouTube to run advertisements before and during videos. This allows
                                  10
                                       content creators to earn revenue from their qualifying videos. See, e.g., id. at ¶ 18–26, 65.
                                  11
                                       YouTube calls this the YouTube Partner Program. Id. at ¶ 7 n.2. Before content creators can run
                                  12
Northern District of California




                                       advertisements on their videos, content creators must agree to supplemental terms of service,
 United States District Court




                                  13
                                       including the Partner Program Terms of Service and the Google AdSense Terms of Service. Id.
                                  14
                                       These terms are intended to ensure that YouTube advertisements do not appear on videos with
                                  15
                                       objectionable content, and YouTube uses automated software to identify content that is
                                  16
                                       inappropriate for advertising. Id. at ¶ 65. If a content creator believes that their video has been
                                  17
                                       incorrectly flagged as inappropriate, the content creator may appeal that decision for manual
                                  18
                                       review. Id. at ¶ 176.
                                  19
                                               5. Plaintiffs’ Allegations of YouTube’s Misconduct
                                  20
                                               Plaintiffs allege that despite Defendants’ statements that YouTube’s moderation policies
                                  21
                                       are race-neutral, Defendants have targeted Plaintiffs because of Plaintiffs’ race and viewpoints.
                                  22
                                       Id. at ¶ 36. Specifically, Defendants “profile, use, and consider Plaintiffs’ race, personal identity,
                                  23
                                       or viewpoints, in order to interfere with, restrict, or block video uploading, viewing, promotion,
                                  24
                                       advertising, engagement, and/or monetization services because Plaintiffs are African American
                                  25
                                       and/or possess personal characteristics or viewpoints that Defendants dislike.” Id.
                                  26
                                               Defendants allegedly discriminate against Plaintiffs in several ways. First, Defendants’
                                  27
                                                                                          4
                                  28   Case No. 20-CV-04011-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS; DENYING
                                       PLAINTIFFS’ MOTION TO STRIKE
                                          Case 5:19-cv-04749-VKD
                                               5:20-cv-04011-LHK Document 68
                                                                          72 Filed 06/25/21
                                                                                   07/06/21 Page 5
                                                                                                 9 of 28
                                                                                                      41




                                   1   filtering and reviewing tools profile the racial identity of Plaintiffs and impose restrictions on

                                   2   Plaintiffs’ videos by blocking access to those videos in Restricted Mode. Id. at ¶ 47–48.

                                   3   Plaintiffs’ videos allegedly do not contain content that meets YouTube’s qualification for

                                   4   inappropriate or potentially adult content. Id. at ¶¶ 65, 143. Rather, Plaintiffs’ videos are

                                   5   allegedly included in Restricted Mode because of Plaintiffs’ racial identity or viewpoint. Id.

                                   6          Second, Defendants “demonetize” Plaintiffs’ videos by preventing advertisements from

                                   7   running on those videos. Id. at ¶ 65. Defendants contractually reserve the right to remove

                                   8   advertising from users’ videos, but Plaintiffs allege that Defendants remove advertising from

                                   9   Plaintiffs’ videos on account of Plaintiffs’ race or viewpoint, rather than inappropriate content. Id.

                                  10   By demonetizing Plaintiffs’ videos, Defendants allegedly deprive Plaintiffs of advertising revenue

                                  11   that Plaintiffs would otherwise receive. Id. at ¶ 64.

                                  12          Third, Defendants allegedly engage in several other practices that discriminate against
Northern District of California
 United States District Court




                                  13   Plaintiffs on the basis of their race and viewpoints. These practices include “shadow banning”

                                  14   videos and channels (i.e. removing videos or channels from search results); excluding Plaintiffs’

                                  15   videos from the “Up Next” or “Trending” feature on YouTube; interfering with Plaintiffs’

                                  16   livestream broadcasts by throttling, pixelating, or otherwise disrupting the broadcast; “ad

                                  17   bombing” Plaintiffs’ videos by interrupting Plaintiffs’ videos with constant streaming or banner

                                  18   ads; recommending hostile, irrelevant, or extraneous videos in the “Up Next” feature on Plaintiffs’

                                  19   videos; permitting hate speech on Plaintiffs’ videos; and ignoring and obstructing Plaintiffs’

                                  20   internal appeals of YouTube’s decisions to suspend or restrict Plaintiffs’ channels and videos. Id.

                                  21   at ¶ 65. Plaintiffs allege that Defendants’ conduct “creates censorship, restraint of speech, and

                                  22   discrimination based on the race, identity, and/or viewpoint of Plaintiffs and all other persons

                                  23   similarly situated.” Id. at ¶ 121.

                                  24          Furthermore, Plaintiffs allege that Defendants are motivated to act in an anticompetitive

                                  25   manner towards Plaintiffs because Defendants produce their own content and distribute it on

                                  26   YouTube. Id. at ¶ 40. Thus, Plaintiffs allege, Defendants act in ways that harm Plaintiffs’ videos

                                  27
                                                                                          5
                                  28   Case No. 20-CV-04011-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS; DENYING
                                       PLAINTIFFS’ MOTION TO STRIKE
                                         Case
                                         Case5:19-cv-04749-VKD
                                              5:20-cv-04011-LHK Document
                                                                Document 72
                                                                         68 Filed
                                                                            Filed 07/06/21
                                                                                  06/25/21 Page
                                                                                           Page 10
                                                                                                6 ofof28
                                                                                                       41




                                   1   and favor Defendants’ own content. Id. at ¶ 42. These actions include the conduct described

                                   2   above, such as tagging videos for Restricted Mode, restricting monetization, shadow banning

                                   3   videos and channels, throttling livestream videos, and excluding Plaintiffs’ videos from the “Up

                                   4   Next” feature on YouTube. Id. at ¶ 65. These actions were taken, Plaintiffs allege, in order to

                                   5   favor Defendants’ own content and push users to view Defendants’ content. Id. at ¶ 42–43.

                                   6      B. Procedural History
                                   7          On June 16, 2020, Plaintiffs filed a complaint in the instant case. ECF No. 1. On August

                                   8   17, 2020, Plaintiffs filed an amended complaint. ECF No. 21.

                                   9          On August 26, 2020, the Court granted the parties’ stipulation to allow Plaintiffs to file a

                                  10   Second Amended Complaint. ECF No. 25.

                                  11          On September 21, 2020, Plaintiffs filed a Second Amended Complaint. ECF No. 26. The

                                  12   same day, Plaintiffs filed a Revised Second Amended Complaint (“SAC”). ECF No. 27.
Northern District of California
 United States District Court




                                  13   Plaintiffs’ SAC alleges the following causes of action: (1) request for a declaratory judgment

                                  14   regarding the scope and constitutionality of Section 230 of the CDA; (2) equitable claim for an

                                  15   accounting of debts; (3) conversion; (4) replevin; (5) breach of contract; (6) breach of implied

                                  16   covenant of good faith and fair dealing; (7) promissory estoppel; (8) discrimination in contract in

                                  17   violation of 42 U.S.C. § 1981; (9) discrimination in violation of the Unruh Civil Rights Act; (10)

                                  18   false advertising in violation of the Lanham Act, 15 U.S.C. § 1125; (11) unlawful, deceptive, and

                                  19   unfair business practices in violation of California Business & Professions Code § 17200, et seq.

                                  20   (“UCL”); (12) violation of Article I, Section 2 of the California Constitution; and (13) violation of

                                  21   the First Amendment of the United States Constitution. Id. at ¶¶ 366–583.

                                  22          Plaintiffs also seek to certify a “a putative class of similarly situated persons who use or

                                  23   have used YouTube or any of the services that Defendants offer in connection with YouTube and

                                  24   who come within the definition or classification of a protected class of persons under 42 U.S.C.

                                  25   1981.” Id. at ¶ 346.

                                  26          On November 2, 2020, Defendants filed a motion to dismiss. ECF No. 29 (“Mot.”). On

                                  27
                                                                                         6
                                  28   Case No. 20-CV-04011-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS; DENYING
                                       PLAINTIFFS’ MOTION TO STRIKE
                                         Case
                                         Case5:19-cv-04749-VKD
                                              5:20-cv-04011-LHK Document
                                                                Document 72
                                                                         68 Filed
                                                                            Filed 07/06/21
                                                                                  06/25/21 Page
                                                                                           Page 11
                                                                                                7 ofof28
                                                                                                       41




                                   1   January 19, 2021, Plaintiffs filed an opposition to Defendants’ motion to dismiss. ECF No. 38.

                                   2             On January 20, 2021, Plaintiffs filed a motion to strike. ECF No. 39 (“MTS”).

                                   3             On January 25, 2021, Plaintiffs filed a corrected opposition to Defendants’ motion to

                                   4   dismiss. ECF No. 42. The same day, Plaintiffs filed a further revised and corrected opposition to

                                   5   Defendants’ motion to dismiss. ECF No. 43 (“Opp.”).

                                   6             On February 3, 2021, the United States filed a motion to set a time for intervention. ECF

                                   7   No. 45. On February 9, 2021, the Court granted the United States’ motion. ECF No. 49.

                                   8             On February 10, 2021, Defendants filed an opposition to Plaintiffs’ motion to strike. ECF

                                   9   No. 50. On February 24, 2021, Plaintiffs filed a reply to the motion to strike. ECF No. 51.

                                  10             On February 24, 2021, Defendants’ filed a reply to the motion to dismiss. ECF No. 52

                                  11   (“reply”).

                                  12             On March 22, 2021, the United States filed a notice of intervention and a brief regarding
Northern District of California
 United States District Court




                                  13   the constitutionality of Section 230 of the CDA. ECF Nos. 53, 54. On March 29, 2021, Plaintiffs

                                  14   filed a response to the United States’ brief. ECF No. 55.

                                  15             On April 7, 2021, Defendants filed an administrative motion for leave to file a response to

                                  16   Plaintiffs’ March 29, 2021 response. ECF No. 56. Specifically, Defendants seek to address

                                  17   several issues raised by Plaintiffs regarding the scope and constitutionality of Section 230 of the

                                  18   CDA. Id. at 2. On April 11, 2021, Plaintiffs filed an opposition to Defendants’ administrative

                                  19   motion. ECF No. 57. The Court does not reach the scope or constitutionality of Section 230, and

                                  20   therefore DENIES Defendants’ administrative motion as moot.

                                  21             On May 19, 2021, the United States filed a notice regarding a recent executive order. ECF

                                  22   No. 62.

                                  23   II.       LEGAL STANDARD
                                  24         A. Motion to Dismiss Pursuant to 12(b)(6)

                                  25             Pursuant to Federal Rule of Civil Procedure 12(b)(6), a defendant may move to dismiss an

                                  26   action for failure to allege “enough facts to state a claim to relief that is plausible on its face.” Bell

                                  27
                                                                                           7
                                  28   Case No. 20-CV-04011-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS; DENYING
                                       PLAINTIFFS’ MOTION TO STRIKE
                                         Case
                                         Case5:19-cv-04749-VKD
                                              5:20-cv-04011-LHK Document
                                                                Document 72
                                                                         68 Filed
                                                                            Filed 07/06/21
                                                                                  06/25/21 Page
                                                                                           Page 12
                                                                                                8 ofof28
                                                                                                       41




                                   1   Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the

                                   2   plaintiff pleads factual content that allows the court to draw the reasonable inference that the

                                   3   defendant is liable for the misconduct alleged. The plausibility standard is not akin to a

                                   4   ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

                                   5   unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citation omitted).

                                   6             For purposes of ruling on a Rule 12(b)(6) motion, the Court “accept[s] factual allegations

                                   7   in the complaint as true and construe[s] the pleadings in the light most favorable to the nonmoving

                                   8   party.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).

                                   9   However, a court need not accept as true allegations contradicted by judicially noticeable

                                  10   facts. Shwarz v. United States, 234 F.3d 428, 435 (9th Cir. 2000). Mere “conclusory allegations

                                  11   of law and unwarranted inferences are insufficient to defeat a motion to dismiss.” Adams v.

                                  12   Johnson, 355 F.3d 1179, 1183 (9th Cir. 2004).
Northern District of California
 United States District Court




                                  13          B. Leave to Amend
                                  14             Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to amend “shall be freely

                                  15   granted when justice so requires,” bearing in mind “the underlying purpose of Rule 15 to facilitate

                                  16   decision on the merits, rather than on the pleadings or technicalities.” Lopez v. Smith, 203 F.3d

                                  17   1122, 1127 (9th Cir. 2000) (en banc) (internal quotation marks and alterations omitted).

                                  18   Generally, leave to amend shall be denied only if allowing amendment would unduly prejudice the

                                  19   opposing party, cause undue delay, or be futile, or if the moving party has acted in bad

                                  20   faith. Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532 (9th Cir. 2008). Whether to

                                  21   grant leave to amend a pleading under Rule 15(a) is a procedural matter governed by the law of

                                  22   the regional circuit. See Exergen Corp. v. Wal-Mart Stores, Inc., 575 F.3d 1312, 1318 (Fed. Cir.

                                  23   2009).

                                  24   III.      DISCUSSION
                                  25             In their motion to dismiss, Defendants argue that Plaintiffs’ SAC should be dismissed for

                                  26   the following reasons: (1) Plaintiffs’ SAC fails to adequately plead any cause of action; (2)

                                  27
                                                                                          8
                                  28   Case No. 20-CV-04011-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS; DENYING
                                       PLAINTIFFS’ MOTION TO STRIKE
                                         Case
                                         Case5:19-cv-04749-VKD
                                              5:20-cv-04011-LHK Document
                                                                Document 72
                                                                         68 Filed
                                                                            Filed 07/06/21
                                                                                  06/25/21 Page
                                                                                           Page 13
                                                                                                9 ofof28
                                                                                                       41




                                   1   Plaintiffs’ SAC fails to include a short and plain statement of claims in violation of Federal Rule

                                   2   of Civil Procedure 8; and (3) Section 230 of the CDA bars Plaintiffs’ causes of action because

                                   3   Plaintiffs seek to hold Defendants liable for editorial decisions. The Court finds that Plaintiffs’

                                   4   SAC should be dismissed for failure to state any federal claim, and therefore the Court does not

                                   5   reach Defendants’ further arguments for dismissal. The Court first addresses Plaintiffs’ federal

                                   6   causes of action, and then turns to Plaintiffs’ state law causes of action.

                                   7      A. Claim for Racial Discrimination in Contract in Violation of Section 1981
                                   8          First, Plaintiffs allege that Defendants have engaged in racial discrimination in the making

                                   9   and enforcement of contracts in violation of 42 U.S.C. § 1981. SAC at ¶¶ 467–476. Defendants

                                  10   argue that Plaintiffs have failed to state a claim under Section 1981 and therefore Plaintiffs’ claim

                                  11   should be dismissed.

                                  12          Section 1981 states that all persons within the United States “shall have the same right . . .
Northern District of California
 United States District Court




                                  13   to make and enforce contracts . . . as is enjoyed by white citizens.” 42 U.S.C. § 1981(a). This

                                  14   right includes “the right to the enjoyment of all benefits, privileges, terms, and conditions of the

                                  15   contractual relationship . . .” Johnson v. Riverside Healthcare Sys., 534 F.3d 1116, 1122 (9th Cir.

                                  16   2008). To state a claim under Section 1981, a plaintiff must establish three elements: “(1) the

                                  17   plaintiff is a member of a racial minority; (2) an intent to discriminate on the basis of race by the

                                  18   defendant; and (3) the discrimination concerns one or more of the activities enumerated in the

                                  19   statute.” Keum v. Virgin America Inc., 781 F. Supp. 2d 944, 954 (N.D. Cal. 2011); see also Lenk

                                  20   v. Sacks, Ricketts, & Case LLP, 2020 WL 2793480, at *4 (N.D. Cal. May 29, 2020) (same). The

                                  21   Ninth Circuit has made clear that Plaintiffs must “allege facts that would support an inference that

                                  22   defendants intentionally and purposefully discriminated against them.” Imagineering, Inc. v.

                                  23   Kiewit Pac. Co., 976 F.2d 1303, 1313 (9th Cir. 1992), abrogated on other grounds by Newcal

                                  24   Indus., Inc. v. Ikon Office Sol., 513 F.3d 1038, 1055 (9th Cir. 2008). Importantly, a plaintiff must

                                  25   “plead and then prove that its injury would not have occurred ‘but for’ the defendant’s unlawful

                                  26   conduct.” Comcast Corp. v. Nat’l Ass’n of African Am.-Owned Media, 140 S. Ct. 1009, 1013

                                  27
                                                                                          9
                                  28   Case No. 20-CV-04011-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS; DENYING
                                       PLAINTIFFS’ MOTION TO STRIKE
                                         Case 5:19-cv-04749-VKD
                                              5:20-cv-04011-LHK Document 68
                                                                         72 Filed 06/25/21
                                                                                  07/06/21 Page 10
                                                                                                14 of 28
                                                                                                      41




                                   1   (2020).

                                   2             In the instant case, Plaintiffs allege that Defendants have restricted and demonetized

                                   3   Plaintiffs’ videos on YouTube on account of Plaintiffs’ race, and that “Plaintiffs are denied the

                                   4   same ‘benefits, privileges, terms, and conditions’ as White YouTube users.” Opp. at 10 (quoting

                                   5   42 U.S.C. § 1981(b)); see also SAC at ¶¶ 467–476. Thus, Plaintiffs allege that “[w]hile

                                   6   Defendants have impaired and denied, and continue to impair and deny, Plaintiffs’ contractual

                                   7   benefits under the TOS and related agreement(s), similarly situated persons who are not protected

                                   8   under the section 1981 protected class were not similarly treated.” Id. at ¶ 475.

                                   9             Defendants argue that these allegations are insufficient to state a claim for racial

                                  10   discrimination in the making or enforcement of contracts under Section 1981 because Plaintiffs

                                  11   have failed to adequately allege intentional racial discrimination. Mot. at 8. Specifically,

                                  12   Defendants argue that Plaintiffs have failed to (1) identify any YouTube policy that discriminates
Northern District of California
 United States District Court




                                  13   on its face against Plaintiffs on the basis of race; or (2) allege facts that establish that defendants

                                  14   intentionally discriminated against Plaintiffs on the basis of race. Id. at 8–9. Furthermore,

                                  15   Defendants point out that Plaintiffs admit that only a portion of Plaintiffs’ videos have been

                                  16   restricted or demonetized, and “YouTube often re-monetized or removed restrictions from

                                  17   [Plaintiffs’] videos (when appropriate under YouTube’s policies) in response to their appeals.” Id.

                                  18   at 10 (citing SAC at ¶¶ 233–235, 265, 320).

                                  19             For the reasons stated below, the Court agrees with Defendants that Plaintiffs have failed

                                  20   to state a claim under Section 1981 because Plaintiffs’ SAC does not “allege facts that would

                                  21   support an inference that defendants intentionally and purposefully discriminated against them.”

                                  22   Imagineering, 976 F.2d at 1313; see also Brignac v. Yelp Inc., 2019 WL 2372251, at *5 (N.D. Cal.

                                  23   June 5, 2019) (same).

                                  24             Plaintiffs argue that they have provided sufficient factual allegations to state a claim under

                                  25   Section 1981 for two reasons: (1) Plaintiffs allege that Defendants have restricted and

                                  26   demonetized Plaintiffs’ videos on the basis of race, and Defendants do not restrict and demonetize

                                  27
                                                                                           10
                                  28   Case No. 20-CV-04011-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS; DENYING
                                       PLAINTIFFS’ MOTION TO STRIKE
                                         Case 5:19-cv-04749-VKD
                                              5:20-cv-04011-LHK Document 68
                                                                         72 Filed 06/25/21
                                                                                  07/06/21 Page 11
                                                                                                15 of 28
                                                                                                      41




                                   1   white content creators’ videos; (2) Defendants have admitted that they discriminate against

                                   2   Plaintiffs and other content creators on the basis of race. Opp. at 10. The Court addresses each

                                   3   argument in turn.

                                   4          First, Plaintiffs allege that YouTube has restricted and demonetized Plaintiffs’ videos

                                   5   despite the fact that these videos comply with YouTube’s TOS and other regulations. See SAC at

                                   6   ¶¶ 134–144. Plaintiffs further allege that Defendants do not restrict and demonetize the videos of

                                   7   white content creators that violate YouTube’s TOS and guidelines. Id. at ¶ 475. Thus, Plaintiffs

                                   8   allege that Defendants discriminate against Plaintiffs because of Plaintiffs’ race. Id. at ¶ 474.

                                   9          However, in order to state a Section 1981 claim under Ninth Circuit law, Plaintiffs must

                                  10   allege sufficient facts to support an inference that “defendants intentionally and purposefully

                                  11   discriminated against them.” Imagineering, 976 F.2d at 1313. Plaintiffs have failed to meet that

                                  12   standard here based on Plaintiffs’ allegations regarding Defendants’ moderation decisions.
Northern District of California
 United States District Court




                                  13   Specifically, Plaintiffs’ only factual allegation in support of an inference that Defendants

                                  14   intentionally and purposefully discrimination against Plaintiffs is Plaintiffs’ belief that

                                  15   Defendants’ moderation decisions were made because of Plaintiffs’ race.

                                  16          Plaintiffs’ “personal belief of discrimination, without any factual support, is insufficient to

                                  17   satisfy federal pleading standards.” Moralez v. Whole Foods Mkt. California, Inc., 2016 WL

                                  18   845291, at * 2 (N.D. Cal. Mar. 4, 2016). “Rather, plaintiff must allege some facts that

                                  19   demonstrate that race was the reason for defendant’s actions.” Williams v. Tobener, 2016 WL

                                  20   5235039, at *2 (N.D. Cal. Sept. 22, 2016) (internal quotation marks and citation omitted). As

                                  21   such, Plaintiffs must provide further factual allegations that support an inference that Defendants

                                  22   “intentionally and purposefully discriminated against them” on the basis of race. Imagineering,

                                  23   976 F.2d at 1313.

                                  24          The Court notes that Plaintiffs do not allege that they have been removed from YouTube or

                                  25   prevented from posting their videos on YouTube. Furthermore, Plaintiffs’ own allegations

                                  26   suggest that a large percentage of Plaintiffs’ videos remain available in Restricted Mode and

                                  27
                                                                                         11
                                  28   Case No. 20-CV-04011-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS; DENYING
                                       PLAINTIFFS’ MOTION TO STRIKE
                                         Case 5:19-cv-04749-VKD
                                              5:20-cv-04011-LHK Document 68
                                                                         72 Filed 06/25/21
                                                                                  07/06/21 Page 12
                                                                                                16 of 28
                                                                                                      41




                                   1   eligible for monetization on YouTube. For example, Plaintiffs allege that their videos have

                                   2   received tens of millions of views and some Plaintiffs have received thousands of dollars in

                                   3   advertising revenue. SAC at ¶¶ 18–26 (providing allegations regarding Plaintiffs’ success on

                                   4   YouTube). The fact that so many of Plaintiffs’ videos remain freely available on YouTube and

                                   5   capable of receiving advertising revenue weighs against an inference that Defendants have

                                   6   intentionally and purposefully discriminated against Plaintiffs on the basis of race. Were race the

                                   7   motivating factor behind Defendants’ moderation decisions, the Court would expect that

                                   8   Plaintiffs’ videos would be largely unavailable and demonetized. For many Plaintiffs, the

                                   9   opposite appears to be true. See, e.g., id. at 248 (169 out of 178 of Plaintiff Lewis’ videos are

                                  10   viewable in Restricted More). Thus, Plaintiffs must provide further factual allegations in order to

                                  11   support their claim for intentional racial discrimination under Section 1981.

                                  12          Plaintiffs argue that they have provided further allegations in support of an inference of
Northern District of California
 United States District Court




                                  13   intentional and purposeful discrimination through allegations that Defendants have admitted to

                                  14   discriminating against Plaintiffs and other content creators on the basis of race. Opp. at 10. For

                                  15   the reasons below, Plaintiffs further allegations are insufficient to support an inference that

                                  16   Defendants “intentionally and purposefully discriminated” against Plaintiffs because of race.

                                  17          First, Plaintiffs allege that on March 19, 2017, Defendants admitted that they improperly

                                  18   censored videos made by LGBTQ+ users through Restricted Mode because of the identity of the

                                  19   speaker. SAC at ¶ 49. Second, Plaintiffs allege that during a call between a YouTube user and

                                  20   Google employee in Bangalore, India in January of 2018, the Google employee told the YouTube

                                  21   user that the user’s video was not eligible for advertising services because filtering tools had

                                  22   identified the user as being involved with the “gay thing.” Id. at ¶ 54. However, neither of these

                                  23   allegations regarding Defendants’ treatment of LGBTQ+ YouTube users provide any support to

                                  24   Plaintiffs’ allegation that Defendants intentionally and purposefully discriminated against

                                  25   Plaintiffs because of Plaintiffs’ race. Indeed, neither allegation involves Plaintiffs or racial

                                  26   discrimination of any kind.

                                  27
                                                                                         12
                                  28   Case No. 20-CV-04011-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS; DENYING
                                       PLAINTIFFS’ MOTION TO STRIKE
                                         Case 5:19-cv-04749-VKD
                                              5:20-cv-04011-LHK Document 68
                                                                         72 Filed 06/25/21
                                                                                  07/06/21 Page 13
                                                                                                17 of 28
                                                                                                      41




                                   1          Plaintiffs further allege that on September 14, 2017, Defendants invited YouTube content

                                   2   creators to a meeting and admitted that the content filtering algorithm used by YouTube targeted

                                   3   African American, LGBTQ+, and other minority users. SAC at ¶ 51. Plaintiffs allege that

                                   4   Defendants “admitted that this resulted in the application of erroneous or unwarranted blocking

                                   5   restrictions and access denials for users that were based, at least in part, on the user’s racial or

                                   6   sexual identity or viewpoints.” Id. Defendants dispute that any such admission was made at this

                                   7   meeting. Reply at 3.

                                   8          However, even accepting Plaintiffs’ allegations as true, these allegations do not support

                                   9   Plaintiffs’ argument that Defendants intentionally and purposefully discriminated against Plaintiffs

                                  10   on the basis of race by intentionally restricting and demonetizing Plaintiffs’ videos. First,

                                  11   Plaintiffs’ own description of the meeting indicates that Defendants stated that any restrictions

                                  12   placed on users’ content was an error caused by the YouTube algorithm used to filter content,
Northern District of California
 United States District Court




                                  13   rather than an attempt by Defendants to intentionally discriminate against content creators on the

                                  14   basis of race. SAC at ¶¶ 51–52. Moreover, Plaintiffs’ allegations regarding what was said to

                                  15   content creators at this meeting are vague. Id. In order to show that Defendants “intentionally and

                                  16   purposefully” discriminated against Plaintiffs on the basis of race, Plaintiffs must provide more

                                  17   clarity as to what admissions Defendants allegedly made regarding any intentional racial bias in

                                  18   the filtering and demonetization of content creators’ videos.

                                  19          Finally, Plaintiffs argue in the opposition brief that in December of 2020, Google fired

                                  20   Timnit Gebru (“Gebru”), the co-leader of Google’s Ethical A.I. team, because Gebru complained

                                  21   about Defendants’ “biased filtering and blocking tools.” Opp. at 10. Plaintiffs argue that this

                                  22   action demonstrates that Defendants discriminated against Plaintiffs because of race. Id. First,

                                  23   this allegation is not contained in or incorporated by reference into Plaintiffs’ SAC and Plaintiffs

                                  24   have raised it for the first time in their opposition brief. Id. Therefore, the Court may not rely

                                  25   upon it to decide the instant motion to dismiss. See Schneider v. California Dept. of Corrections,

                                  26   151 F.3d 1194, 1197 n.1 (9th Cir. 1998) (“In determining the propriety of a Rule 12(b)(6)

                                  27
                                                                                          13
                                  28   Case No. 20-CV-04011-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS; DENYING
                                       PLAINTIFFS’ MOTION TO STRIKE
                                         Case 5:19-cv-04749-VKD
                                              5:20-cv-04011-LHK Document 68
                                                                         72 Filed 06/25/21
                                                                                  07/06/21 Page 14
                                                                                                18 of 28
                                                                                                      41




                                   1   dismissal, a court may not look beyond the complaint to a plaintiff’s moving papers, such as a

                                   2   memorandum in opposition to a defendant’s motion to dismiss.”). Thus, although the Court

                                   3   “accepts factual allegations in the complaint as true,” Manzarek, 519 F.3d at 1031, Plaintiffs’

                                   4   allegation regarding Timnit Gebru is not contained in the complaint, incorporated by reference

                                   5   into the complaint, or subject to judicial notice. The Court therefore may not rely upon this

                                   6   allegation “when ruling on a motion to dismiss.” Id. at 1030–31.

                                   7           Moreover, even if the Court could rely on this allegation, it would be insufficient to

                                   8   support an inference that Defendants intentionally and purposefully discriminated against

                                   9   Plaintiffs because of race. Specifically, Plaintiffs allege only that Gebru was fired because she

                                  10   “complained about Defendants’ biased filtering and blocking tools” and “wrote about racial bias

                                  11   embedded in Defendants’ A.I. and filtering tools.” Opp. at 10, 1 n.1. However, Plaintiffs do not

                                  12   allege any further details about this alleged bias. As such, the Court has no basis to know what
Northern District of California
 United States District Court




                                  13   form of racial bias Gebru allegedly complained of, and if that biased had any discriminatory effect

                                  14   on Plaintiffs.

                                  15           Furthermore, Plaintiffs do not allege that the filtering and blocking tools were used by

                                  16   YouTube. Plaintiffs only allege that Gebru led the Ethical A.I. team at Google. Id. The Court has

                                  17   no way of knowing if the filtering and blocking tools in question were used only at Google, or if

                                  18   they were also used at YouTube. Plaintiffs have thus omitted any allegations that clarify the

                                  19   connection between these filtering and blocking tools and Defendants’ alleged moderation

                                  20   decisions on YouTube. See id. Accordingly, even if the Court could rely on Plaintiffs’ allegation

                                  21   regarding Gebru, which it cannot, that allegation would be insufficient to support an inference that

                                  22   Defendants intentionally and purposefully discriminated against Plaintiffs on the basis of race.

                                  23           In sum, to state a claim under Section 1981, Plaintiffs must adequately plead “an intent to

                                  24   discriminate on the basis of race by the defendant.” Keum, 781 F. Supp. 2d at 954. Under Ninth

                                  25   Circuit law, this requires Plaintiffs to “allege facts that would support an inference that defendants

                                  26   intentionally and purposefully discriminated against [Plaintiffs]” on the basis of race.

                                  27
                                                                                         14
                                  28   Case No. 20-CV-04011-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS; DENYING
                                       PLAINTIFFS’ MOTION TO STRIKE
                                         Case 5:19-cv-04749-VKD
                                              5:20-cv-04011-LHK Document 68
                                                                         72 Filed 06/25/21
                                                                                  07/06/21 Page 15
                                                                                                19 of 28
                                                                                                      41




                                   1   Imagineering, 976 F.2d at 1313. Although Plaintiffs allege that Defendants restricted and

                                   2   demonetized Plaintiffs’ videos because of race, Plaintiffs have failed to allege facts that support an

                                   3   inference that Defendants intentionally and purposefully discriminated against Plaintiffs on the

                                   4   basis of race. As such, Plaintiffs have failed to state a claim under 42 U.S.C. § 1981 for racial

                                   5   discrimination in the making and enforcement of contracts.

                                   6          Accordingly, the Court dismisses Plaintiffs’ Section 1981 claim. Because granting

                                   7   Plaintiffs leave to amend would not be futile, cause undue delay, or unduly prejudice Defendants,

                                   8   and Plaintiffs have not acted in bad faith, the Court grants leave to amend Plaintiffs’ Section 1981

                                   9   claim. See Leadsinger, 512 F.3d at 532.

                                  10      B. First Amendment Claim
                                  11          Plaintiffs next allege that Defendants violated their free speech rights under the First

                                  12   Amendment of the United States Constitution. SAC at ¶ 571. Defendants, in turn, argue that
Northern District of California
 United States District Court




                                  13   Plaintiffs’ First Amendment claim must be dismissed because the Ninth Circuit has expressly held

                                  14   that Defendants are not state actors and therefore Defendants may not be sued under the First

                                  15   Amendment for their editorial decisions. Mot. at 12. Plaintiffs acknowledge that Defendants are

                                  16   private entities, but Plaintiffs argue in opposition that Defendants are liable for violations of the

                                  17   First Amendment because Defendants are engaged in state action to restrict speech in a manner

                                  18   that violates the First Amendment. Opp. at 29. The Court agrees with Defendants that Plaintiffs’

                                  19   First Amendment claim is squarely precluded by controlling precedent of the United States

                                  20   Supreme Court and the Ninth Circuit.

                                  21          “It is, of course, a commonplace that the constitutional guarantee of free speech is a

                                  22   guarantee only against abridgment by government, federal or state.” Hudgens v. N.L.R.B., 424

                                  23   U.S. 507, 513 (1976). However, in a limited set of circumstances, “a private entity can be a state

                                  24   actor for constitutional purposes.” Prager Univ. v. Google LLC, 2018 WL 1471939, at *5 (N.D.

                                  25   Cal. Mar. 26, 2018) (Prager I). Specifically, “[t]he Supreme Court has articulated four tests for

                                  26   determining whether a private party’s actions amount to state action: (1) the public function test;

                                  27
                                                                                         15
                                  28   Case No. 20-CV-04011-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS; DENYING
                                       PLAINTIFFS’ MOTION TO STRIKE
                                         Case 5:19-cv-04749-VKD
                                              5:20-cv-04011-LHK Document 68
                                                                         72 Filed 06/25/21
                                                                                  07/06/21 Page 16
                                                                                                20 of 28
                                                                                                      41




                                   1   (2) the joint action test; (3) the state compulsion test; and (4) the governmental nexus test.” Tsao

                                   2   v. Desert Palace, Inc., 698 F.3d 1128, 1140 (9th Cir. 2012) (alteration adopted) (internal quotation

                                   3   marks and citations omitted). Plaintiffs argue that Defendants are engaged in state action for two

                                   4   reasons.

                                   5          First, Plaintiffs argue that the Ninth Circuit “acknowledged [in Prager v. Google] that

                                   6   Defendants’ power on YouTube was ‘ubiquitous,’” and therefore Plaintiffs’ allegations are

                                   7   “sufficient to establish at the pleading stage that [Defendants] operate as a private government that

                                   8   administers elections, performs surveillance and national security on behalf of law enforcement

                                   9   and other agencies, and provides substantial data services that allow government agencies to

                                  10   perform their functions.” Opp. at 28–29. Accordingly, Plaintiffs argue that they have met their

                                  11   burden to demonstrate state action. Id. The Court presumes that Plaintiffs allege that this conduct

                                  12   meets the public function test for state action. Regardless, this argument lacks merit.
Northern District of California
 United States District Court




                                  13          Contrary to Plaintiffs’ argument, the Ninth Circuit stated in Prager v. Google that the fact

                                  14   “[t]hat YouTube is ubiquitous does not alter our public function analysis.” Prager Univ. v.

                                  15   Google LLC, 951 F.3d 991, 998 (9th Cir. 2020) (Prager III). Moreover, the Ninth Circuit made

                                  16   clear that Defendants’ actions with respect to editorial decisions on YouTube do not meet the

                                  17   Ninth Circuit’s test for a public function. Id. (“YouTube also does not conduct a quintessential

                                  18   public function through regulation of speech on a public forum.” (emphasis in original)). As such,

                                  19   Defendants’ publishing decisions do not qualify as state action. Id. Plaintiffs would have the

                                  20   Court ignore the Ninth Circuit’s clear holding that Defendants’ challenged conduct on YouTube

                                  21   does not qualify as state action under the First Amendment. The Court will not do so.

                                  22          Second, Plaintiffs argue that Defendants’ invocation of Section 230(c) as an affirmative

                                  23   defense is sufficient to create state action under the state compulsion test. Opp. at 29. Plaintiffs

                                  24   point specifically to the United States Supreme Court’s holding in Skinner v. Railway Labor

                                  25   Executives’ Association, 489 U.S. 602, 615 (1989), to argue that Defendants’ invocation of

                                  26   Section 230(c) constitutes state action. However, Skinner is inapposite.

                                  27
                                                                                         16
                                  28   Case No. 20-CV-04011-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS; DENYING
                                       PLAINTIFFS’ MOTION TO STRIKE
                                         Case 5:19-cv-04749-VKD
                                              5:20-cv-04011-LHK Document 68
                                                                         72 Filed 06/25/21
                                                                                  07/06/21 Page 17
                                                                                                21 of 28
                                                                                                      41




                                   1          In Skinner, a federal regulation required private railroad companies to subject railroad

                                   2   employees to drug and alcohol tests after accidents, and authorized private railroad companies to

                                   3   subject railroad employees to drug and alcohol tests after other safety violations. Id. at 606.

                                   4   These tests were then required to be shipped directly to the Federal Railroad Administration. Id. at

                                   5   610. The United States Supreme Court held that the mandatory tests constituted state action under

                                   6   the Fourth Amendment because railroads were required to test employees by “compulsion of

                                   7   sovereign authority,” and then provide those tests to the Federal Railroad Administration. Id. at

                                   8   614. Furthermore, the United States Supreme Court held that the authorized but not mandatory

                                   9   tests also qualified as state action because the federal government “did more than adopt a passive

                                  10   position toward the underlying private conduct.” Id. at 615. Rather, the federal government

                                  11   “encourage[ed], endors[ed], and participat[ed]” in the testing of railroad employees in order to

                                  12   obtain drug and alcohol test after railroad safety violations. Id. at 615–16.
Northern District of California
 United States District Court




                                  13          Plaintiffs argue that by passing Section 230, the federal government has engaged in “a non-

                                  14   neutral, non-passive sanctioning of Defendants’ discriminatory or unconstitutional conduct.” Opp.

                                  15   at 29. However, this argument lacks merit for two reasons. First, as another court in this district

                                  16   recently observed, “nothing about Section 230 is coercive.” Divino Group LLC v. Google LLC,

                                  17   2021 WL 51715, at *6 (N.D. Cal. Jan. 6, 2021). Unlike the federal regulation at issue in Skinner,

                                  18   Section 230 does not compel Defendants or any other private entity to take any action on behalf of

                                  19   the federal government. Rather, “Section 230 was enacted, in part, to maintain the robust nature

                                  20   of Internet communication, and accordingly, to keep government interference in the medium to a

                                  21   minimum.” Batzel v. Smith, 333 F.3d 1018, 1027 (9th Cir. 2003). Thus, Section 230 does not

                                  22   coerce private entities like Defendants to take any action, including any action that violates

                                  23   Plaintiffs’ First Amendment rights.

                                  24          Second, unlike the federal regulation at issue in Skinner, the federal government does not

                                  25   “encourage, endorse, and participate” in the challenged editorial decisions of Defendants through

                                  26   Section 230. Nor does Section 230 “give the government a right to supervise or obtain

                                  27
                                                                                         17
                                  28   Case No. 20-CV-04011-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS; DENYING
                                       PLAINTIFFS’ MOTION TO STRIKE
                                         Case 5:19-cv-04749-VKD
                                              5:20-cv-04011-LHK Document 68
                                                                         72 Filed 06/25/21
                                                                                  07/06/21 Page 18
                                                                                                22 of 28
                                                                                                      41




                                   1   information about private activity,” unlike the federal regulation at issue in Skinner. Divino, 2021

                                   2   WL 51715, at *6. Rather, Section 230 is designed to keep the federal government removed from

                                   3   the editorial decision-making process of internet companies like YouTube and Google. See

                                   4   Batzel, 333 F.3d 1018 at 1027 (explaining that the aim of Section 230 was “to keep government

                                   5   interference in the medium to a minimum”). Thus, Section 230 lacks the necessary coercive

                                   6   features that the United States Supreme Court has identified as the hallmark of coerced private

                                   7   state action. See, e.g., Skinner, 489 U.S. at 615–16 (explaining how federal regulation coerced

                                   8   private railroad companies to act on behalf of the federal government).

                                   9          Accordingly, Plaintiffs have failed to adequately plead that Defendants’ conduct

                                  10   constitutes state action. As such, Plaintiffs have failed to state a claim for violation of the First

                                  11   Amendment, and the Court therefore dismisses Plaintiffs’ First Amendment claim. Because

                                  12   granting Plaintiffs leave to amend would not be futile, cause undue delay, or unduly prejudice
Northern District of California
 United States District Court




                                  13   Defendants, and Plaintiffs have not acted in bad faith, the Court grants leave to amend Plaintiffs’

                                  14   First Amendment claim. See Leadsinger, 512 F.3d at 532.

                                  15      C. Lanham Act Claim
                                  16          Defendants next argue that Plaintiffs have failed to state a claim for false advertising under

                                  17   the Lanham Act, 15 U.S.C. § 1125(a)(1)(B). Mot. at 19. Section 1125(a)(1)(B) forbids a person

                                  18   from making any false or misleading statements of fact “in commercial advertising or promotion”

                                  19   that “misrepresent[] the nature, characteristics, qualities or geographic origin of his or her or

                                  20   another person’s goods, services, or commercial activities.” 15 U.S.C. § 1125(a)(1)(B); see also

                                  21   Prager III, 951 F.3d at 999 (same). Thus, to state a claim under Section 1125(a)(1)(B), Plaintiffs

                                  22   must adequately allege: “(1) false statement of fact by the defendant in a commercial

                                  23   advertisement about its own or another’s product; (2) the statement actually deceived or has the

                                  24   tendency to deceive a substantial segment of its audience; (3) the deception is material, in that it is

                                  25   likely to influence the purchasing decision; (4) the defendant caused its false statement to enter

                                  26   interstate commerce; and (5) the plaintiff has been or is likely to be injured as a result of the false

                                  27
                                                                                          18
                                  28   Case No. 20-CV-04011-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS; DENYING
                                       PLAINTIFFS’ MOTION TO STRIKE
                                           Case 5:19-cv-04749-VKD
                                                5:20-cv-04011-LHK Document 68
                                                                           72 Filed 06/25/21
                                                                                    07/06/21 Page 19
                                                                                                  23 of 28
                                                                                                        41




                                   1   statement, either by direct diversion of sales from itself to defendant or by a lessening of the

                                   2   goodwill associated with its products.” Southland Sod Farms v. Stover Seed Co., 108 F.3d 1134,

                                   3   1139 (9th Cir. 1997) (citations omitted).

                                   4           Plaintiffs allege that Defendants’ restriction of some of Plaintiffs’ videos in Restricted

                                   5   Mode constitutes false advertising because it likely conveys to users that there is something

                                   6   inappropriate in Plaintiffs’ videos. SAC at ¶ 492. When a YouTube user enables Restricted Mode

                                   7   and attempts to watch a video unavailable in Restricted Mode, the users see a statement that reads:

                                   8   “This video is unavailable with Restricted Mode enabled. To view this video, you will need to

                                   9   disable Restricted Mode.” Id. at ¶ 140. Plaintiffs allege that this statement is false because there

                                  10   is no restricted material in Plaintiffs’ videos. Id. at ¶ 492. Plaintiffs further allege that this

                                  11   statement is misleading because it implies that Plaintiffs’ videos violate YouTube’s guidelines

                                  12   concerning “nudity, vulgarity, violence, hate, [or] shocking or sexually explicit material.” Id. at ¶
Northern District of California
 United States District Court




                                  13   492. Plaintiffs argue that these implied statements are false because there is nothing inappropriate

                                  14   in Plaintiffs’ videos. Instead, Defendants restrict Plaintiffs’ videos based on race, identity, or

                                  15   viewpoint, rather than for violation of Defendants’ content guidelines. Id. at ¶ 492–493.

                                  16           Defendants argue that Plaintiffs have failed to state a claim for false advertising under the

                                  17   Lanham Act because (1) the content described in the Restricted Mode guidelines is not

                                  18   “commercial advertising or promotion”; (2) any implied statement from the inclusion of a video in

                                  19   Restricted Mode has no “tendency to mislead, confuse or deceive” the public regarding Plaintiffs’

                                  20   videos; and (3) Plaintiffs have not adequately alleged that Defendants’ allegedly false

                                  21   misrepresentations caused Plaintiffs harm. Mot. at 19–20.

                                  22           As Defendants correctly point out, Plaintiffs’ claim for false advertising under the Lanham

                                  23   Act has already been squarely rejected by the Ninth Circuit in Prager III.2 In Prager III, the Ninth

                                  24

                                  25   2
                                         Defendants argue that Plaintiffs’ claim fails for the same reason the identical claim failed in
                                  26   Prager I and Prager III. Plaintiffs then proceed to explain at great length in their opposition brief
                                       why Prager I is distinguishable, but Plaintiffs ignore that the Ninth Circuit addressed an identical
                                  27   claim in Prager III. See Opp. at 17–18.
                                                                                          19
                                  28   Case No. 20-CV-04011-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS; DENYING
                                       PLAINTIFFS’ MOTION TO STRIKE
                                         Case 5:19-cv-04749-VKD
                                              5:20-cv-04011-LHK Document 68
                                                                         72 Filed 06/25/21
                                                                                  07/06/21 Page 20
                                                                                                24 of 28
                                                                                                      41




                                   1   Circuit explained that YouTube’s statements as part of Restricted Mode are not actionable under

                                   2   the Lanham Act for three reasons. First, the Ninth Circuit explained that “YouTube’s statements

                                   3   concerning its content moderation policies do not constitute ‘commercial advertising or

                                   4   promotion’ as the Lanham Act requires. The statements about Restricted Mode were made to

                                   5   explain a user tool, not for a promotional purpose to ‘penetrate the relevant market’ of the viewing

                                   6   public.” Prager III, 951 F.3d at 999–1000 (internal citation omitted).

                                   7          Second, the Ninth Circuit explained that “designation of certain [] videos for Restricted

                                   8   Mode [was not] part of an advertising or promotion or a misrepresentation as to the videos. The

                                   9   designation and the reason for tagging videos to be unavailable in Restricted Mode are not made

                                  10   available to the public.” Id. at 1000.

                                  11          Finally, the Ninth Circuit explained that the fact that a video was unavailable under

                                  12   Restricted Mode did not imply a specific representation from YouTube regarding that video. Id.
Northern District of California
 United States District Court




                                  13   “Although a false advertising claim may be based on implied statements, those statements must be

                                  14   both specific and communicated as to ‘deceive[] a significant portion of the recipients.’” Id.

                                  15   (quoting William H. Morris Co. v. Grp. W, Inc., 66 F.3d 255, 258 (9th Cir. 1995)). The only

                                  16   representation that a user sees when that user tries to view a video unavailable in Restricted Mode

                                  17   is a statement that the video is “unavailable with Restricted Mode enabled.” Id. The Ninth Circuit

                                  18   concluded that this notice does not have a “a tendency to mislead, confuse or deceive” YouTube

                                  19   users. Id.

                                  20          Plaintiffs challenge allegedly false statements by Defendants that are identical to those

                                  21   considered by the Ninth Circuit in Prager III. Specifically, Plaintiffs challenge the statement that

                                  22   appears when a Restricted Mode user attempts to access a video that is unavailable. That

                                  23   statement provides only that “This video is unavailable with Restricted Mode enabled. To view

                                  24   this video, you will need to disable Restricted Mode.” SAC at ¶ 140. This is the exact statement

                                  25   that the Ninth Circuit found not actionable under the Lanham Act in Prager III.

                                  26          Plaintiffs attempt to distinguish Prager III by arguing that Plaintiffs have now pled

                                  27
                                                                                        20
                                  28   Case No. 20-CV-04011-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS; DENYING
                                       PLAINTIFFS’ MOTION TO STRIKE
                                         Case 5:19-cv-04749-VKD
                                              5:20-cv-04011-LHK Document 68
                                                                         72 Filed 06/25/21
                                                                                  07/06/21 Page 21
                                                                                                25 of 28
                                                                                                      41




                                   1   allegations that Defendants are in direct competition with Plaintiffs for viewers and advertising

                                   2   revenue, and that Defendants use Restricted Mode to steer users away from Plaintiffs’ videos for

                                   3   anticompetitive purposes. Opp. at 17. Moreover, Plaintiffs argue that they have adequately

                                   4   alleged that by tagging Plaintiffs’ videos for Restricted Mode, Defendants are specifically

                                   5   communicating that “Plaintiffs’ videos contain restricted content when they do not.” Id.

                                   6           However, even if Plaintiffs had adequately pled allegations to establish both of these

                                   7   claims, Plaintiffs’ allegations are still precluded by the Ninth Circuit’s holding in Prager III.

                                   8   Specifically, Plaintiffs’ allegations still do not adequately plead that Defendants’ “statements

                                   9   concerning [their] content moderation policies . . . constitute ‘commercial advertising or

                                  10   promotion’ as the Lanham Act requires.” Prager III, 951 F.3d at 999–1000. As the Ninth Circuit

                                  11   made clear, Defendants’ statements regarding Restricted Mode’s “terms of service, community

                                  12   guidelines, and contracts are not advertisements or a promotional campaign,” but rather simply
Northern District of California
 United States District Court




                                  13   explain to YouTube users the nature of the Restricted Mode tool. Id; see also First Health Grp.

                                  14   Corp. v. BCE Emergis Corp., 269 F.3d 800, 804 (7th Cir. 2001) (explaining that statements found

                                  15   in a “contract” are not “commercial advertising or promotion” for purposes of a false advertising

                                  16   claim under the Lanham Act).

                                  17           Plaintiffs’ allegations regarding Defendants’ competition with Plaintiffs for viewers do not

                                  18   transform Defendants’ statements regarding YouTube’s moderation policies into “commercial

                                  19   advertising or promotion.” Thus, following the Ninth Circuit’s clear guidance in Prager III, the

                                  20   Court finds that Plaintiffs have failed to adequately allege that Defendants engaged in a “false or

                                  21   misleading representation of fact” “in commercial advertising or promotion.” Id. at 999 (quoting

                                  22   15 U.S.C. § 1125(a)(1)(B)).

                                  23           Finally, even if Plaintiffs had adequately alleged that Defendants’ policies and statements

                                  24   regarding Restricted Mode constituted “commercial advertising or promotion,” Plaintiffs have

                                  25   additionally failed to sufficiently allege that Plaintiffs “ha[ve] been or [are] likely to be injured as

                                  26   a result of” Defendants’ allegedly false statements regarding Restricted Mode. Southland, 108

                                  27
                                                                                          21
                                  28   Case No. 20-CV-04011-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS; DENYING
                                       PLAINTIFFS’ MOTION TO STRIKE
                                         Case 5:19-cv-04749-VKD
                                              5:20-cv-04011-LHK Document 68
                                                                         72 Filed 06/25/21
                                                                                  07/06/21 Page 22
                                                                                                26 of 28
                                                                                                      41




                                   1   F.3d at 1139. Plaintiffs allege that Defendants’ statements “influence and affect” a user’s or

                                   2   advertiser’s viewing and purchasing decisions, and “categorically control every user or

                                   3   advertiser’s purchasing decisions because the statement results blocking [sic] of a user or

                                   4   advertisers access to the video on YouTube and precludes the user or advertiser from ever

                                   5   accessing, viewing and purchasing the video or purchasing and placing and [sic] ad for the video.”

                                   6   SAC at ¶¶ 497–498. Plaintiffs therefore appear to argue that Plaintiffs have been injured by

                                   7   Defendants’ allegedly false statements because some users will be unable to view Plaintiffs’

                                   8   videos in Restricted Mode and some advertisers may not be able to place advertisements on

                                   9   Plaintiffs’ restricted videos.

                                  10           However, neither of these injuries flows from Defendants’ allegedly false statements

                                  11   regarding Restricted Mode. Rather, both harms flow from the fact that Defendants have limited

                                  12   access to Plaintiffs’ videos in Restricted Mode. The statements regarding Restricted Mode do not
Northern District of California
 United States District Court




                                  13   cause this harm. Rather, it is the unavailability of the video itself that harms Plaintiffs. Thus,

                                  14   Plaintiffs have failed to allege that they “ha[ve] been or [are] likely to be injured as a result of”

                                  15   Defendants’ allegedly false statements. Southland, 108 F.3d at 1139.

                                  16           As such, Plaintiffs have failed to state a claim for false advertising under the Lanham Act.

                                  17   Accordingly, the Court dismisses Plaintiffs’ Lanham Act claim. Because granting Plaintiffs leave

                                  18   to amend would not be futile, cause undue delay, or unduly prejudice Defendants, and Plaintiffs

                                  19   have not acted in bad faith, the Court grants leave to amend Plaintiffs’ Lanham Act claim. See

                                  20   Leadsinger, 512 F.3d at 532.

                                  21       D. State Law Claims
                                  22           Plaintiffs’ remaining claims are based on state law. Specifically, Plaintiffs assert nine

                                  23   substantive state law causes of action for: (1) violation of Article I, Section 2 of the California

                                  24   Constitution; (2) violation of the Unruh Civil Rights Act; (3) violation of the UCL; (4) breach of

                                  25   the implied covenant of good faith and fair dealing; (5) equitable claim for an accounting of debts;

                                  26   (6) conversion; (7) replevin; (8) breach of contract; and (9) promissory estoppel. See SAC at ¶¶

                                  27
                                                                                          22
                                  28   Case No. 20-CV-04011-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS; DENYING
                                       PLAINTIFFS’ MOTION TO STRIKE
                                         Case 5:19-cv-04749-VKD
                                              5:20-cv-04011-LHK Document 68
                                                                         72 Filed 06/25/21
                                                                                  07/06/21 Page 23
                                                                                                27 of 28
                                                                                                      41




                                   1   366–583.

                                   2          A federal court may exercise supplemental jurisdiction over state law claims “that are so

                                   3   related to claims in the action within [the Court’s] original jurisdiction that they form part of the

                                   4   same case or controversy under Article III of the United States Constitution.” 28 U.S.C. §

                                   5   1367(a). Conversely, a court may decline to exercise supplemental jurisdiction where it “has

                                   6   dismissed all claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3); see also

                                   7   Albingia Versicherungs A.G. v. Schenker Int’l, Inc., 344 F.3d 931, 937–38 (9th Cir. 2003) (as

                                   8   amended) (holding that Section 1367(c) grants federal courts the discretion to dismiss state law

                                   9   claims if all federal claims in the case have been dismissed). In considering whether to retain

                                  10   supplemental jurisdiction, a district court should consider factors such as “economy, convenience,

                                  11   fairness, and comity.” Acri v. Varian Assocs., 114 F.3d 999, 1001 (9th Cir. 1997) (en banc)

                                  12   (citations and internal quotation marks omitted). However, “in the usual case in which all federal-
Northern District of California
 United States District Court




                                  13   law claims are eliminated before trial, the balance of factors . . . will point toward declining to

                                  14   exercise jurisdiction over the remaining state law claims.” Exec. Software N. Am., Inc. v. U.S.

                                  15   Dist. Court, 24 F.3d 1545, 1553 n.4 (9th Cir. 1994) (emphasis omitted), overruled on other

                                  16   grounds by Cal. Dep’t of Water Res. v. Powerex Corp., 533 F.3d 1087 (9th Cir. 2008).

                                  17          Here, the factors of economy, convenience, fairness, and comity support dismissal of

                                  18   Plaintiffs’ remaining state law claims. This case is still at the pleading stage and federal judicial

                                  19   resources are conserved by dismissing the state law claims at this stage. Furthermore, the Court

                                  20   finds that dismissal promotes comity as it enables California courts to interpret questions of state

                                  21   law. This is an important consideration in the instant case because Plaintiffs assert a claim that

                                  22   demands an analysis of the intersection of Article I, Section 2 of the California Constitution and

                                  23   complex and quickly changing social media technologies.

                                  24          Accordingly, the Court declines to exercise supplemental jurisdiction over Plaintiffs’ state

                                  25   law claims, and instead dismisses those claims. However, the Court provides leave to amend

                                  26   because Plaintiffs may be able to plead a federal cause of action that warrants the Court’s exercise

                                  27
                                                                                         23
                                  28   Case No. 20-CV-04011-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS; DENYING
                                       PLAINTIFFS’ MOTION TO STRIKE
                                         Case 5:19-cv-04749-VKD
                                              5:20-cv-04011-LHK Document 68
                                                                         72 Filed 06/25/21
                                                                                  07/06/21 Page 24
                                                                                                28 of 28
                                                                                                      41




                                   1   of supplemental jurisdiction over Plaintiffs’ state law claims.

                                   2      E. Claim for Declaratory Relief Regarding Section 230 of the CDA
                                   3          Finally, Plaintiffs seek a declaration that Section 230 either does not immunize

                                   4   Defendants’ conduct or is unconstitutional. See SAC at ¶¶ 367–412. Plaintiffs appear to seek this

                                   5   declaration in anticipation that Defendants will assert Section 230 immunity as an affirmative

                                   6   defense to Plaintiffs’ claims in the instant case. Plaintiffs argue that Section 230 either (1) does

                                   7   not apply to Defendants’ conduct challenged in this case, or (2) immunize constitutional violations

                                   8   and therefore is unconstitutional. Opp. at 24.

                                   9          Section 230 “immunizes providers of interactive computer services against liability arising

                                  10   from content created by third parties . . .” Fair Hous. Council of San Fernando Valley v.

                                  11   Roommates.com, LLC, 521 F.3d 1157, 1162 (9th Cir. 2008) (en banc). Accordingly, “any activity

                                  12   that can be boiled down to deciding whether to exclude material that third parties seek to post
Northern District of California
 United States District Court




                                  13   online is perforce immune under section 230.” Id. at 1170–71. In the instant case, Defendants

                                  14   have asserted Section 230 as an affirmative defense, but the Court declines to reach Defendants’

                                  15   affirmative defense because the Court dismisses Plaintiffs’ federal claims and declines to exercise

                                  16   supplemental jurisdictional over Plaintiffs’ state claims. For the reasons explained below, the

                                  17   Court therefore dismisses Plaintiffs’ claim for declaratory relief.

                                  18          The Court’s jurisdiction under the Declaratory Judgment Act is discretionary, and the

                                  19   Court has an obligation to exercise caution in deciding whether to exercise that discretion. See 28

                                  20   U.S.C. § 2201(a) (stating that under the Declaratory Judgment Act, a court “may declare the rights

                                  21   and other legal relations of any interested party”); see also MedImmune, Inc. v. Genentech, Inc.,

                                  22   549 U.S. 118, 136 (2007) (explaining that Section 2201 “confer[s] on federal courts unique and

                                  23   substantial discretion in deciding whether to declare the rights of litigants.” (internal citation

                                  24   omitted)). As such, the Court may consider equitable, prudential, and policy arguments when

                                  25   deciding whether to exercise its discretionary jurisdiction. Id. The Court dismisses Plaintiffs’

                                  26   declaratory judgment claim for two reasons.

                                  27
                                                                                          24
                                  28   Case No. 20-CV-04011-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS; DENYING
                                       PLAINTIFFS’ MOTION TO STRIKE
                                         Case 5:19-cv-04749-VKD
                                              5:20-cv-04011-LHK Document 68
                                                                         72 Filed 06/25/21
                                                                                  07/06/21 Page 25
                                                                                                29 of 28
                                                                                                      41




                                   1          First, Plaintiffs appear to seek declaratory relief in anticipation that Defendants will assert

                                   2   Section 230 as an affirmative defense to Plaintiffs’ claims. However, “using the Declaratory

                                   3   Judgment Act to anticipate an affirmative defense is not ordinarily proper.” Divino, 2021 WL

                                   4   51715, at *11 (quoting Veoh Networks, Inc. v. UMG Recordings, Inc., 522 F. Supp. 2d 1265, 1271

                                   5   (S.D. Cal. 2007)). Thus, dismissal of a claim under the Declaratory Judgment Act is appropriate

                                   6   where a claim is intended to anticipate an affirmative defense. This principle is particularly

                                   7   relevant where, as is the case here, the Court does not consider Defendants’ affirmative defense in

                                   8   granting Defendants’ motion to dismiss. Id.

                                   9          Second, the Court is mindful of the doctrine of constitutional avoidance. As the United

                                  10   States Supreme Court has made clear, “[i]f there is one doctrine more deeply rooted than any other

                                  11   in the process of constitutional adjudication, it is that we ought not to pass on questions of

                                  12   constitutionality . . . unless such adjudication is unavoidable.” Spector Motor Serv. v.
Northern District of California
 United States District Court




                                  13   McLaughlin, 323 U.S. 101, 105 (1944); see also Dep’t of Com. v. U.S. House of Representatives,

                                  14   525 U.S. 316, 343 (1999) (same). The Court does not reach Defendants’ affirmative defense that

                                  15   relies on Section 230. Moreover, the Court has already dismissed Plaintiffs’ federal claims and

                                  16   declined supplemental jurisdiction over Plaintiffs’ state claims. As such, the Court finds that it

                                  17   would be inappropriate to adjudicate the constitutionality of Section 230 at this stage in the instant

                                  18   case because such adjudication is avoidable and unnecessary to decide Defendants’ motion to

                                  19   dismiss.

                                  20          Accordingly, the Court dismisses Plaintiffs’ claim for declaratory relief. Because granting

                                  21   Plaintiffs leave to amend would not be futile, cause undue delay, or unduly prejudice Defendants,

                                  22   and Plaintiffs have not acted in bad faith, the Court grants leave to amend Plaintiffs’ claim for

                                  23   declaratory relief. See Leadsinger, 512 F.3d at 532.

                                  24      F. Motion to Strike, or in the Alternative Convert the Motion to Dismiss into a Rule 56
                                             Motion
                                  25
                                              Plaintiffs have filed a separate motion to strike numerous portions of Defendants’ motion
                                  26
                                       to dismiss and 14 exhibits attached to Defendants’ motion to dismiss. MTS at 2–3. Plaintiffs
                                  27
                                                                                         25
                                  28   Case No. 20-CV-04011-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS; DENYING
                                       PLAINTIFFS’ MOTION TO STRIKE
                                         Case 5:19-cv-04749-VKD
                                              5:20-cv-04011-LHK Document 68
                                                                         72 Filed 06/25/21
                                                                                  07/06/21 Page 26
                                                                                                30 of 28
                                                                                                      41




                                   1   argue that the challenged exhibits and sections of the motion to dismiss are not relevant to the

                                   2   motion to dismiss because they concern documents not contained within the SAC and lack

                                   3   “foundation facts.” Id. at 2. Plaintiffs also argue that if the Court does not strike these exhibits

                                   4   and sections of the motion to dismiss, the Court should convert Defendants’ motion to dismiss into

                                   5   a motion for summary judgment. Id. at 11. Defendants argue in opposition that Plaintiffs’ motion

                                   6   to strike is both procedurally deficient and lacks merit. ECF No. 50, at 1. The Court agrees with

                                   7   Defendants.

                                   8           First, Plaintiffs’ motion to strike violates Civil Local Rule 7-3(a). Civil Local Rule 7-3(a)

                                   9   states that “[a]ny evidentiary and procedural objections to the motion must be contained within the

                                  10   brief or memorandum.” Plaintiffs’ objection to Defendants’ motion to dismiss and attached

                                  11   exhibits was filed separately from Plaintiffs’ opposition brief, despite the fact that the Court

                                  12   granted the parties’ request to extend the page limit of the opposition brief by five pages. See ECF
Northern District of California
 United States District Court




                                  13   No. 25, at 2. Plaintiffs essentially gave themselves 15 additional pages to attack Defendants’

                                  14   motion to dismiss without leave from the Court, in violation of Civil Local Rule 7-3(a). “Denial

                                  15   of a motion as the result of a failure to comply with local rules is well within a district court’s

                                  16   discretion.” Tri-Valley CAREs v. U.S. Dep’t of Energy, 671 F.3d 1113, 1131 (9th Cir. 2012). As

                                  17   such, the Court may deny Plaintiffs’ motion to strike on this basis alone. See, e.g., Nevarez v.

                                  18   Forty Niners Football Co., LLC, 326 F.R.D. 562, 591 (N.D. Cal. 2018) (striking defendants’

                                  19   separately filed objections for failing to comply with Civil Local Rule 7-3(a)).

                                  20           Second, Federal Rule of Civil Procedure 12(f) provides that a court may “strike from a

                                  21   pleading an insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.”

                                  22   Fed. R. Civ. P. 12(f). A motion to dismiss is not a pleading. Thus, the Court will not grant a

                                  23   motion to strike Defendants’ motion to dismiss and attached exhibits. See Dei Gratia v. Stafford,

                                  24   2015 WL 332633, at *2 n.1 (N.D. Cal. Jan. 23, 2015) (“A motion to dismiss is not a ‘pleading’

                                  25   within the meaning of the Rule. . . . Plaintiff’s motions to strike are denied in their entirety.”);

                                  26   Powell v. Fid. Nat. Fin., Inc., 2003 WL 22134854, at *2 (N.D. Cal. Sept. 9, 2003) (“[A] motion to

                                  27
                                                                                          26
                                  28   Case No. 20-CV-04011-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS; DENYING
                                       PLAINTIFFS’ MOTION TO STRIKE
                                         Case 5:19-cv-04749-VKD
                                              5:20-cv-04011-LHK Document 68
                                                                         72 Filed 06/25/21
                                                                                  07/06/21 Page 27
                                                                                                31 of 28
                                                                                                      41




                                   1   dismiss is not a ‘pleading.’”). Accordingly, the Court may deny Plaintiffs’ motion to strike on this

                                   2   independent basis.

                                   3          Finally, Plaintiffs argue that if the Court declines to strike portions of Defendants’ motion

                                   4   to dismiss and attached exhibits, the Court should convert the motion to dismiss into a motion for

                                   5   summary judgment. “When ruling on a Rule 12(b)(6) motion to dismiss, if a district court

                                   6   considers evidence outside the pleadings, it must normally convert the 12(b)(6) motion into a Rule

                                   7   56 motion for summary judgment, and it must give the nonmoving party an opportunity to

                                   8   respond.” United States v. Ritchie, 342 F.3d 903, 907 (9th Cir. 2003). However, a court may

                                   9   “consider certain materials—documents attached to the complaint, documents incorporated by

                                  10   reference in the complaint, or matters of judicial notice—without converting the motion to dismiss

                                  11   into a motion for summary judgment.” Id. at 908.

                                  12          In the instant case, the majority of, if not all, exhibits that Plaintiffs move to strike fall into
Northern District of California
 United States District Court




                                  13   the category of documents that are incorporated by reference into the complaint. Specifically,

                                  14   many of the challenged exhibits are the various terms of service that form the basis of Plaintiffs’

                                  15   breach of contract and Section 1981 claims, and which Plaintiffs quote throughout the SAC. See,

                                  16   e.g., YouTube Terms of Service, ECF No. 29-3 (“Exhibit 1”); YouTube Community Guidelines,

                                  17   ECF No. 29-5 (“Exhibit 3”); and YouTube Partner Program Terms, ECF No. 29-12 (“Exhibit

                                  18   10”). In fact, Plaintiffs admit that only Exhibits 7, 11, and 13 “do not constitute contract

                                  19   documents and were not incorporated by reference or quoted in the SAC.” MTS at 13.

                                  20          Plaintiffs may not bring multiple claims on the basis of the parties’ contracts and quote

                                  21   from those contracts in the SAC, but then object to Defendants’ reliance on those same contracts

                                  22   in the motion to dismiss. The incorporation by reference doctrine “prevents plaintiffs from

                                  23   selecting only portions of documents that support their claims, while omitting portions of those

                                  24   very documents that weaken—or doom—their claims.” Khoja v. Orexigen Therapeutics, Inc., 899

                                  25   F.3d 988, 1002 (9th Cir. 2018). Plaintiffs are attempting to engage in just this form of selective

                                  26   reliance in their motion to strike, or in the alternative motion to convert the motion to dismiss into

                                  27
                                                                                          27
                                  28   Case No. 20-CV-04011-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS; DENYING
                                       PLAINTIFFS’ MOTION TO STRIKE
                                         Case 5:19-cv-04749-VKD
                                              5:20-cv-04011-LHK Document 68
                                                                         72 Filed 06/25/21
                                                                                  07/06/21 Page 28
                                                                                                32 of 28
                                                                                                      41




                                   1   a motion for summary judgment.

                                   2          Moreover, several courts in this district that have considered similar claims to those at

                                   3   issue in the instant case have incorporated by reference YouTube’s terms of service and other

                                   4   agreements when deciding a motion to dismiss. See, e.g., Divino, 2021 WL 51715, at *1 n.2

                                   5   (finding that YouTube’s terms of service, community guidelines, and other agreements are

                                   6   incorporated by reference into the complaint); Lewis v. Google LLC, 461 F. Supp. 3d 938, 960

                                   7   (N.D. Cal. 2020) (same).

                                   8          Finally, the Court does not rely on any challenged exhibit attached to Defendants’ motion

                                   9   to dismiss to decide the instant motion. As such, the Court declines to convert Defendants’

                                  10   motion to dismiss into a motion for summary judgment.

                                  11          For the reasons discussed above, the Court therefore DENIES Plaintiffs’ motion to strike,

                                  12   or in the alternative to convert the motion to dismiss into to a motion for summary motion.
Northern District of California
 United States District Court




                                  13   IV.    CONCLUSION
                                  14          For the foregoing reasons, Defendants’ motion to dismiss Plaintiffs’ SAC in its entirety is

                                  15   GRANTED with leave to amend and Plaintiffs’ motion to strike is DENIED.

                                  16          Should Plaintiffs choose to file an amended complaint, Plaintiffs must do so within 30 days

                                  17   of this Order. Failure to do so, or failure to cure the deficiencies identified in this Order and in

                                  18   Defendants’ motion to dismiss, will result in dismissal of Plaintiffs’ deficient claims with

                                  19   prejudice. Plaintiffs may not add new claims or parties without a stipulation or leave of the Court.

                                  20   If Plaintiffs choose to file an amended complaint, Plaintiffs must attach a redlined copy comparing

                                  21   the Third Amended Complaint with the Second Amended Complaint.

                                  22   IT IS SO ORDERED.

                                  23   Dated: June 25, 2021

                                  24                                                     ______________________________________
                                                                                         LUCY H. KOH
                                  25                                                     United States District Judge
                                  26
                                  27
                                                                                         28
                                  28   Case No. 20-CV-04011-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS; DENYING
                                       PLAINTIFFS’ MOTION TO STRIKE
Case 5:19-cv-04749-VKD Document 72 Filed 07/06/21 Page 33 of 41




                 Exhibit “2”
      Case
       Case5:19-cv-04749-VKD
            5:20-cv-04011-LHK Document
                               Document72
                                        69 Filed
                                            Filed07/06/21
                                                  06/30/21 Page
                                                            Page34
                                                                 1 of 5
                                                                      41



 1   DAVID H. KRAMER, SBN 168452                  PETER OBSTLER, SBN 171623
     LAUREN GALLO WHITE, SBN 309075               ERIC M. GEORGE, SBN 166403
 2   KELLY M. KNOLL, SBN 305579                   DENNIS S. ELLIS, SBN 178196
     WILSON SONSINI GOODRICH & ROSATI             DEBI A. RAMOS, SBN 135373
 3   Professional Corporation                     BROWNE GEORGE ROSS
     650 Page Mill Road                           O’BRIEN ANNAGUEY & ELLIS LLP
 4   Palo Alto, CA 94304-1050                     2121 Avenue of the Stars, Suite 2800
     Telephone: (650) 493-9300                    Los Angeles, CA 90067
 5   Facsimile: (650) 565-5100                    Telephone: (310) 274-7100
     Email: dkramer@wsgr.com                      Facsimile: (310) 275-5697
 6   Email: lwhite@wsgr.com                       Email: pobstler@bgrfirm.com
     Email: kknoll@wsgr.com                       Email: egeorge@bgrfirm.com
 7                                                Email: dellis@bgrfirm.com
     BRIAN M. WILLEN (Admitted Pro Hac Vice)      Email: dramos@bgrfirm.com
 8   WILSON SONSINI GOODRICH & ROSATI
     Professional Corporation                     Attorneys for Plaintiffs
 9   1301 Avenue of the Americas, 40th Floor      KIMBERLY CARLESTE NEWMAN,
     New York, NY 10019-6022                      LISA CABRERA, CATHERINE
10   Telephone: (212) 999-5800                    JONES, DENOTRA NICOLE LEWIS,
     Facsimile: (212) 999-5801                    ANDREW HEPKINS, HARVEY
11   Email: bwillen@wsgr.com                      STUBBS, KHALIF MUHAMMAD,
                                                  KEU REYES, and OSIRIS LEY
12   Attorneys for Defendants
     GOOGLE LLC and YOUTUBE, LLC
13

14

15                            UNITED STATES DISTRICT COURT

16                         NORTHERN DISTRICT OF CALIFORNIA

17                                   SAN JOSE DIVISION

18

19   KIMBERLY CARLESTE NEWMAN, LISA        )       CASE NO.: 5:20-cv-04011-LHK
     CABRERA, CATHERINE JONES, DENOTRA     )
20   NICOLE LEWIS, ANDREW HEPKINS,         )       JOINT STIPULATED REQUEST TO
     HARVEY STUBBS, KHALIF MUHAMMAD,       )       CHANGE TIME REGARDING
21   KEU REYES, and OSIRIS LEY,            )       CASE MANAGEMENT
                                           )       CONFERENCE
22                   Plaintiffs,           )
                                           )
23           v.                            )
                                           )
24   GOOGLE LLC, YOUTUBE, LLC, and DOES 1- )
     100, inclusive,                       )
25                                         )
                     Defendants.           )
26                                         )

27

28

     JOINT STIP. REQUEST TO CHANGE TIME                     CASE NO. 5:20-CV-04011-LHK
       Case
        Case5:19-cv-04749-VKD
             5:20-cv-04011-LHK Document
                                Document72
                                         69 Filed
                                             Filed07/06/21
                                                   06/30/21 Page
                                                             Page35
                                                                  2 of 5
                                                                       41



 1           Plaintiffs Kimberly Carleste Newman, Lisa Cabrera, Catherine Jones, Denotra Nicole

 2   Lewis, Andrew Hepkins, Harvey Stubbs, Khalif Muhammad, Keu Reyes, and Osiris Ley

 3   (“Plaintiffs”) and Defendants Google LLC and YouTube, LLC (“Defendants”) (collectively, “the

 4   Parties”), by and through their respective counsel of record, hereby stipulate as follows:

 5           WHEREAS, Plaintiffs filed this action on June 16, 2020;

 6           WHEREAS, Plaintiffs filed a Revised Second Amended Class Action Complaint on

 7   September 21, 2020 (see Dkt. 27);

 8           WHEREAS, Defendants filed their Motion to Dismiss Plaintiffs’ Revised Second

 9   Amended Class Action Complaint (“Motion to Dismiss”) on November 2, 2020 (see Dkt. 29);

10           WHEREAS, Plaintiffs filed a Motion to Strike Portions of Defendants’ 12(b)(6) Motion

11   and Exhibits; or in the Alternative to Convert the Motion to a Rule 56 Motion on January 20,

12   2021 (“Motion to Strike or Convert”) (see Dkt. 39);

13           WHEREAS, on June 25, 2021, the Court granted Defendants’ Motion to Dismiss, denied

14   Plaintiffs’ Motion to Strike or Convert, and granted leave for Plaintiffs to file an amended

15   complaint within 30 days of the Court’s Order (see Dkt. 68);

16           WHEREAS, the parties currently have an Initial Case Management Conference in this

17   action scheduled for July 7, 2021 (see Dkt. 66);

18           WHEREAS, the Parties have agreed that, subject to this Court’s approval, the Initial Case

19   Management Conference currently scheduled for July 7, 2021 should be continued to July 28,
20   2021;
21           WHEREAS, the Parties have agreed that, subject to this Court’s approval, the deadline

22   for submission of the Joint Case Management Conference Report currently due to be submitted

23   on June 30, 2021, should be continued to July 21, 2021;

24           WHEREAS, the Parties seek a continuance of the Case Management Conference in order

25   to confer further regarding case management matters, in light of this Court’s recent ruling, and to

26   submit a revised joint case management statement;

27           WHEREAS, the Parties seek to confer, among other things, regarding the extent to which

28   the proceedings in this case, including the individual and class wide allegations of race

     JOINT STIP. REQUEST TO CHANGE TIME                 -1-              CASE NO. 5:20-CV-04011-LHK
       Case
        Case5:19-cv-04749-VKD
             5:20-cv-04011-LHK Document
                                Document72
                                         69 Filed
                                             Filed07/06/21
                                                   06/30/21 Page
                                                             Page36
                                                                  3 of 5
                                                                       41



 1   discrimination, are susceptible to coordination with respect to future proceedings in this Court, as

 2   well as the U.S. Court of Appeals in Ninth Circuit, with the claims and allegations of LGBTQ+

 3   discrimination alleged in Divino Group LLC v. Google LLC, No. 5:19-cv-04749-VKD (N.D.

 4   Cal.), pending before the Hon. Virginia K. DeMarchi;

 5           WHEREAS, the Parties have sought five previous extensions of time in this case (see

 6   Dkts. 16, 23, 30, 33, 44);

 7           WHEREAS, the United States also sought an extension of time in this case (see Dkt. 45);

 8           WHEREAS, this joint request is being made in the interests of judicial economy and in

 9   good faith, is not for the purpose of delay, and will not prejudice any party;

10           WHEREAS, the requested time modification will not affect any other deadlines for this

11   case;

12   ////
     ////
13   ////
     ////
14   ////
     ////
15   ////
     ////
16   ////
     ////
17   ////
     ////
18   ////
     ////
19   ////
     ////
20   ////
     ////
21   ////
     ////
22   ////
     ////
23   ////
     ////
24   ////
     ////
25   ////
     ////
26   ////

27

28

     JOINT STIP. REQUEST TO CHANGE TIME                 -2-               CASE NO. 5:20-CV-04011-LHK
       Case
        Case5:19-cv-04749-VKD
             5:20-cv-04011-LHK Document
                                Document72
                                         69 Filed
                                             Filed07/06/21
                                                   06/30/21 Page
                                                             Page37
                                                                  4 of 5
                                                                       41



 1          NOW, THEREFORE, based on the above stipulation, pursuant to Civil Local Rules 6-2

 2   and 7-12, and with Defendants and Plaintiffs reserving all rights and defenses, the Parties

 3   respectfully ask the Court to enter the attached proposed order, which provides that the deadline

 4   for submission of the Joint Case Management Conference Report shall be continued to July 21,

 5   2021 and the Initial Case Management Conference shall be continued to July 28, 2021.

 6

 7   Dated: June 30, 2021                              Respectfully submitted,

 8
                                                       WILSON SONSINI GOODRICH & ROSATI
 9                                                     Professional Corporation
10
                                                       By: /s/ Lauren Gallo White
11                                                            LAUREN GALLO WHITE
12                                                     Attorneys for Defendants
                                                       GOOGLE LLC and YOUTUBE, LLC
13

14

15

16   Dated: June 30, 2021                              Respectfully submitted,
17                                                     BROWNE GEORGE ROSS LLP
18
                                                       By:        /S/   Debi Ramos
19                                                                DEBI A. RAMOS
20                                                     Attorneys for Plaintiffs
                                                       KIMBERLY CARLESTE NEWMAN, et al.
21

22

23

24

25

26

27

28

     JOINT STIP. REQUEST TO CHANGE TIME                -3-               CASE NO. 5:20-CV-04011-LHK
       Case
        Case5:19-cv-04749-VKD
             5:20-cv-04011-LHK Document
                                Document72
                                         69 Filed
                                             Filed07/06/21
                                                   06/30/21 Page
                                                             Page38
                                                                  5 of 5
                                                                       41



 1                                   ATTORNEY ATTESTATION

 2          I, Lauren Gallo White, am the ECF User whose ID and password are being used to file

 3   this document. In compliance with N.D. Cal. Civil L.R. 5-1(i)(3), I hereby attest that concurrence

 4   in the filing of this document has been obtained from each of the other Signatories.

 5

 6                                                By: /s/ Lauren Gallo White
                                                         Lauren Gallo White
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20
21

22

23

24

25

26

27

28

     JOINT STIP. REQUEST TO CHANGE TIME                -4-              CASE NO. 5:20-CV-04011-LHK
Case 5:19-cv-04749-VKD Document 72 Filed 07/06/21 Page 39 of 41




                 Exhibit “3”
      Case
       Case5:19-cv-04749-VKD
            5:20-cv-04011-LHK Document
                               Document72
                                        70 Filed
                                            Filed07/06/21
                                                  07/01/21 Page
                                                            Page40
                                                                 1 of 2
                                                                      41



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT

 9                         NORTHERN DISTRICT OF CALIFORNIA

10                                   SAN JOSE DIVISION

11

12   KIMBERLY CARLESTE NEWMAN, LISA        )       CASE NO.: 5:20-cv-04011-LHK
     CABRERA, CATHERINE JONES, DENOTRA     )
13   NICOLE LEWIS, ANDREW HEPKINS,         )       [PROPOSED] ORDER GRANTING
     HARVEY STUBBS, KHALIF MUHAMMAD,       )       JOINT STIPULATED REQUEST TO
14   KEU REYES, and OSIRIS LEY,            )       CHANGE TIME REGARDING
                                           )       CASE MANAGEMENT
15                   Plaintiffs,           )       CONFERENCE
                                           )
16           v.                            )
                                           )
17   GOOGLE LLC, YOUTUBE, LLC, and DOES 1- )
     100, inclusive,                       )
18                                         )
                     Defendants.           )
19                                         )
20
21

22

23

24

25

26

27

28
     [PROPOSED] ORDER GRANTING                             CASE NO. 5:20-CV-04011-LHK
     JOINT STIP. REQUEST TO CHANGE TIME
       Case
        Case5:19-cv-04749-VKD
             5:20-cv-04011-LHK Document
                                Document72
                                         70 Filed
                                             Filed07/06/21
                                                   07/01/21 Page
                                                             Page41
                                                                  2 of 2
                                                                       41



 1          Having considered the Joint Stipulated Request to Change Time Regarding Case

 2   Management Conference, all papers on file, and the Declaration of Lauren Gallo White in

 3   support thereof, and good cause appearing therefrom, IT IS HEREBY ORDERED that the Joint

 4   Stipulated Request to Change Time Regarding Case Management Conference is GRANTED.

 5   The Court orders as follows:

 6          The deadline for submission of the Joint Case Management Conference Report shall be

 7          continued to July 21, 2021; and

 8          The Initial Case Management Conference shall be continued to July 28, 2021.

 9          IT IS SO ORDERED.

10

11            July 1, 2021
     Dated: _______________________
                                                               Honorable Lucy H. Koh
12                                                         United States District Court Judge
13

14

15

16

17

18

19
20
21

22

23

24

25

26

27

28
     [PROPOSED] ORDER GRANTING                       -1-             CASE NO. 5:20-CV-04011-LHK
     JOINT STIP. REQUEST TO CHANGE TIME
